On the authority of the case of Walter A. Renner v. The United States, 106 C. Cls. 676, and upon stipulations of the parties in the cases set forth below, showing the amounts due each of the plaintiffs in accordance with the records of the Director of Immigration and Naturalization, Department of Justice, as extra pay for services performed on Sundays and holidays for the periods and in the amounts mentioned therein; and upon the report of a commissioner in each case recommending that judgment be entered in favor of the *756plaintiffs for the respective amounts stated in the several stipulations, and on motions by the several plaintiffs for judgment, it was ordered that judgment be entered in the respective amounts set forth below, as follows:
On May 5, 1947



On June 2, 1947